DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Applicant’s amendment and remarks filed 5 July 2022 are noted with appreciation.
Claims 1-20 remain pending.
Support for the amendments to claims 1 & 8 can be found in the instant specification at [0017]. 
Election/Restrictions



Claims 16-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03 January 2022.
Response to Arguments





Applicant’s arguments, see the remarks, filed 5 July 2022, with respect to the rejection(s) of claim(s) 1-15 under 35 USC 103 have been fully considered and are persuasive.  Specifically, the cited prior art neither teaches nor suggests that the polyester polyol comprises a viscosity of between about 4,500 and 7,500 cP at 25°C (1 cP = 1 mPa·s). Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2012/0009414 A1 and JP 2005-314677 A, as originally applied, further in view of US 2011/0237770 A1 and JP H06-263910 A.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-10, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0009414 A1 in view of JP 2005-314677 A (reference made to attached machine-generated translation), further in view of either US 2011/0237770 A1 or JP H06-263910 A (reference made to attached machine-generated translation).
Claims 1 & 7
US ‘414 teaches a process for the spray application of closed-cell polyurethane foam insulation to a substrate [0003, 0044, claim 13], wherein the B-side mixture (polyol component) comprises the following polyol blend:
about 20-60 wt.-% polyester polyol (1) having a functionality of about 1.5-8; and
about 10-30 wt.-% polyether polyol (2) [0008-0009 & 0011-0016].
In the case where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. MPEP 2144.05(I).
US ‘414 additionally teaches the use of amine catalysts capable of catalyzing the hydroxyl/isocyanate reaction between the A-component and the B-component, e.g., b(2-dimethylaminoethyl)ether and triethylenediamine [0038]. US ‘414 does not explicitly teach spraying at least one additional layer of the polyurethane mixture onto the first layer within 5 minutes of spraying the first layer.
JP ‘677 teaches that it is known in the art of spray-applying two-component polyurethane compositions to form closed-cell foam insulation layers on a substrate to build up the foam layer to the final thickness by application of multiple layers [0003]. JP ‘677 further teaches that it is known in this art to employ catalysts, such as tertiary amines, to promote the urethanization and shorten the reaction time [0041 & 0044]. Examples include triethylenediamine and bis(2-dimethylaminoethyl)ether [0041 @ p. 12, l. 471]. Specifically, JP ‘677 teaches an interval between spay-application of layers of 0-120 sec. [0065].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, taking the teachings of US ‘414 and JP ‘677 together, to have modified the process of US ‘414 so as to build up the closed-cell polyurethane foam insulation layer to its final thickness by applying it in at least two layers. It would have been further obvious to one of ordinary skill in the art to have selected at least a catalyst, such as a tertiary amine catalyst, in such an amount that imparts high reactivity to the polyol/isocyanate system and advantageously result in quick foaming and curing, thereby minimizing the time between application of layers. One of ordinary skill in the art would have had a reasonable expectation of successfully doing so for two reasons: (1) based on the disclosure of US ‘414, it takes the composition disclosed therein approximately 1-5 minutes to cure, in a mold, to a degree sufficient to for the composition to be removed from the mold; and (2) based on the teaching of JP ‘677 that spray intervals of a little as 0 sec. are known in the art.  
US ‘414 does not explicitly disclose that the viscosity of the polyester polyol is between about 4,500 and 7,500 cP at 25 °C. US ‘414 also does not place any explicit limitation on the viscosity of the polyester polyol. US ‘770 teaches, in a process for the formation of a polyurethane foam by reaction of an A-side polyisocyanate with a B-side mixture of a polyether polyol and a polyester polyol, that the polyester polyol has a “viscosity determined by the Brookfield method at 25°C…preferably in a range from 1,000 to 20,000 mPa·s, still more preferably in a range of from 2,000 to 15,000 mPa·s, and most preferably in a range of from 4,000 to 10,000 mPa·s” [0022].1 As US ‘414 places no limitation on the polyether or polyester polyol utilized, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized a polyester polyol having a viscosity within the range disclosed by US ‘770. One of ordinary skill in the art would have been motivated to do so by the desire and expectation of successfully forming the polyurethane foam of US ‘414 in view of JP ‘677. See MPEP 2143(I)(A) and/or (B). The claimed range of 4,500-7,500 cP (mPa·s) either lies fully within or overlaps the ranges disclosed by US ‘770. In the case where the claimed range overlaps or lies inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
Additionally, US ‘414 discloses the use of fluorocarbon blowing agents, including 1,1,1,2-tetrafluoroethane [0023]. JP ‘910 teaches, in a process for forming a polyurethane foam via the polymerization reaction of an isocyanate component and a polyol component, utilizing an alternative Freon blowing agent such as 1,1,1,2-tetrafluoroethane [0005, 0022], that selection of a higher viscosity polyol component results in “less froth voids and finer particles even when using a conventional catalyst…[resulting in] a rigid polyurethane foam having excellent heat insulating properties and appearance as well as excellent low-density moldability…” [0008, 0014]. Exemplary polyol viscosities are in the range of 6,000 to 50,000 cP, preferably 7,000 to 10,000 cP at 25°C. “A polyol having a viscosity of less than 6,000 cP is not suitable because it cannot suppress the initial foaming of Freon. If it exceeds 50,000 cP, the viscosity of the polyol is too high and the workability [of the polyurethane] is remarkably deteriorated. The polyols used…may be used singly or in combination of two or more” [0015]. It is the Primary Examiner’s position that, for the general conditions of US ‘414, JP ‘910 (i) recognizes the viscosity of the polyol or polyols used as a result-effective variable and (ii) teaches for a single polyol or polyols generally, viscosities in a range overlapping that claimed are beneficial to producing a superior foamed polyurethane product. Consequently, it would have been obvious to one of ordinary skill in the art to optimize the viscosity of the polyester polyol by routine experimentation, absent evidence of criticality. See MPEP 2144.05(II). In the alternative, the range of 6,000 to 50,000 cP disclosed by JP ‘910 overlaps that of 4,500-7,500 cP claimed. Overlapping ranges are prima facie obvious. See MPEP 2144.05(I). Based on the disclosure of JP ‘910, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized a polyether polyol and/or a polyester polyol having a viscosity within the range of 6,000 to 50,000 cP. One of ordinary skill in the art would have been motivated to do so by the desire and expectation of forming a rigid polyurethane having excellent heat insulating properties, appearance, and moldability.        
 Claims 2-4, 6-10, and 12-15
With respect to claim 2, US ‘414 teaches an exemplary foam thickness of 20 cm [p. 8, Table 1] and JP ‘677 teaches an exemplary thickness of 25-30 mm [0065, p. 17, l. 692]. Neither of these is between about 1.5 inches and 2.5 inches. As neither of these references place any particular limitation on the foam thickness, and as heat insulation properties increase with foam thickness [0003], it would have been obvious to one of ordinary skill in the art to optimize the total coating thickness by routine experimentation, absent evidence of criticality. MPEP 2144.05(II)(A).
With respect to claim 3, as noted above, it would have been obvious to one of ordinary skill in the art to adjust the reaction parameters so as to minimize the interval between spray application of layers, with an interval as low as 0 sec. being known in the art.
With respect to claim 4, neither US ‘414 nor JP ‘677 explicitly teach the spraying temperature and pressure at which the foam is applied. Nevertheless, the spraying temperature is a result-effective variable affecting the viscosity of the polyurethane composition and the spraying pressure is also a result-effective variable affecting the coating evenness and uniformity of the polyurethane composition. Consequently, it would have been obvious to one of ordinary skill in the art to optimize these result-effective variables by routine experimentation, absent evidence of criticality. MPEP 2144.05(II)(A).
With respect to claim 6, US ‘414 teaches a working Example 1 that is 74.30% polyol blend (VORANOL RN490 — VORANOL 1010L) [Table 1]. In the case where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. MPEP 2144.05(I).  
With respect to claim 8, US ‘414 teaches that the A-side comprises at least one polyisocyanate [0028-0034]. With respect to the number of layers, since it would have been obvious to apply more than one, it would have been further obvious to have selected any expedient number, absent evidence to the contrary.
With respect to claim 9, as noted above, it would have been obvious to one of ordinary skill in the art to adjust the reaction parameters so as to minimize the interval between spray application of layers, with an interval as low as 0 sec. being known in the art.
With respect to claim 10, US ‘414 additionally teaches a fire retardant, a catalyst, a blowing agent, and a surfactant [0023-0026 & 0037]. US ‘414 explicitly teaches that the blowing agent is added to the polyol (B-side). It is the Primary Examiner’s position that it is well known in the art to add the other components to the B-side as well, as evidenced by JP ‘677 [0038-0043].
With respect to claim 12, US ‘414 teaches 4,4’-, 2,4’-, and 2,2’-diphenyl-methane-diisocyanates [0029] (all isomers of methylene diphenyl diisocyanate, MDI).
 With respect to claim 13, as noted above, it would have been obvious to one of ordinary skill in the art to adjust the reaction parameters so as to minimize the interval between spray application of layers, with an interval as low as 0 sec. being known in the art.
With respect to claim 14, neither US ‘414 nor JP ‘677 explicitly teach the claimed dimensional stability of the foam. This is a physical property of the foam. Since US ‘414 in view of JP ‘677 otherwise teaches all of the claimed process and compositional limitations, it necessarily possesses the same physical properties. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. MPEP 2112.01.
With respect to claim 15, as noted above, it would have been expedient to have selected any expedient number of layers, absent evidence to the contrary. Further, as total R values are a result of the overall foam thickness (see above), it would have been obvious to one of ordinary skill in the art to have optimized the R value by selecting a thickness based a desired final end use.
Claims 5 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0009414 A1 in view of JP 2005-314677 A (reference made to attached machine-generated translation), further in view of either US 2011/0237770 A1 or JP H06-263910 A (reference made to attached machine-generated translation), as applied to claims 1 and 8 above, further in view of EP 2 975 186 A1.
With respect to claim 5, neither US ‘414 nor JP ‘677 teach the claimed foam density. Foam density is affected by the particular blowing agent [US ‘414 @ 0023]. EP ‘186 teaches a closed-cell polyurethane foam that is spray applied, having a polyol blend part and an isocyanate part, utilizing the same blowing agents as disclosed by US ‘414 [0066], resulting in a density of about 0.3 and 4.5 pcf [abstract]. Consequently, it would have been obvious to one of ordinary skill in the art to select the foam density based on the desired end use, including values of 1.9-3.0 pcf, as values in this range are known in the art. One of ordinary skill in the art would have had a reasonable expectation of successfully achieving such values based on the similarities of the compositions of US ‘414 and EP ‘186.
With respect to claim 11, neither US ‘414 nor JP ‘677 teach the claimed foam R value. R value is affected by the foam density and the thickness of the foam (see above). EP ‘186 teaches a closed-cell polyurethane foam that is spray applied, having a polyol blend part and an isocyanate part, utilizing the same blowing agents as disclosed by US ‘414 [0066], resulting in an R value of 3.0-7.2 per inch [abstract]. Consequently, it would have been obvious to one of ordinary skill in the art to select the R value based on the desired end use, including values of 6.0 per inch, as values in this range are known in the art. One of ordinary skill in the art would have had a reasonable expectation of successfully achieving such values based on the similarities of the compositions of US ‘414 and EP ‘186.
Conclusion
























Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
4 August 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 1 mPa·s = 1 cP